
QuickLinks -- Click here to rapidly navigate through this document




Exhibit 10(n)


Summary of Non-Employee Director Compensation

•Beginning January 1, 2014, cash compensation for non-employee Directors (may be
deferred and invested in TCF Common Stock) consists of the following:

•Annual Retainer of $60,000; and

•An additional $20,000 annual retainer for Committee Chairs.

•Inside Directors (Messrs. Cooper, Dahl, Jasper, and Winslow) are not
compensated for service as Directors.

•Directors Stock Grant Program:

•Annually, non-employee Directors receive grants of TCF Common Stock equal to
$45,000. For Directors elected after a stock grant has been awarded, a pro-rata
stock grant is awarded;

•The number of shares granted is determined by dividing $45,000 by the average
of the high and low prices of TCF Common Stock on the grant date;

•The stock grant vests annually, when the next grant is made;

•Dividends are paid on unvested shares at the rate generally paid to holders of
TCF Common Stock; and

•Unvested shares will vest if a change in control occurs.

•Non-employee Directors may defer fees and stock grants under the TCF Directors
Deferred Compensation Plan (the "Directors Deferred Compensation Plan") until
the end of their Board service.

•Stock Ownership Guidelines:

•Non-employee Directors are required to own shares of TCF Common Stock worth an
amount equal to five times their annual base retainer (excluding any
supplementary retainer for Committee chairs);

•All shares of TCF Common Stock owned directly or indirectly by a Director will
be considered in determining whether the Stock Ownership Guidelines have been
met. Stock options will not be counted toward the Stock Ownership Guidelines;

•Directors have until the later of (i) January 16, 2017 or (ii) the fifth
anniversary of their appointment to the Board to reach the applicable target
ownership level; and

•Despite not being applicable until January 16, 2017, all Directors satisfied
the Stock Ownership Guidelines as of February 22, 2014, except for Mr. Ramstad
who did not yet qualify due to the increased requirement caused by the change to
a higher annual retainer and elimination of meeting fees.

•TCF offers the TCF Matching Gift Program to supplement donations made by
non-employee Directors to charitable organizations of their choice up to a
maximum of $20,000 annually.

•Indemnification rights are provided to Directors under TCF's Certificate of
Incorporation and Bylaws, to the extent authorized under Delaware General
Corporation Law and TCF maintains Directors and Officers Insurance.

•TCF reimburses Directors for travel and other expenses to attend Board meetings
or attend to other Board business as a business expense, and TCF occasionally
holds Board retreats at a remote location and pays Directors' travel and lodging
expenses incurred in connection with the meeting, as well as those of the
Directors' spouses or significant others.





QuickLinks


Exhibit 10(n)

